Citation Nr: 0635016	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-27 432	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran service on active duty from November 1965 to 
November 1968.  The appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2003 rating decision of the RO.  

A Board request for a Veterans Health Administration (VHA) 
medical opinion was made in January 2006, and an April 2006 
opinion is of record.  

However, it was determined that another VHA opinion was 
needed, and a request was made in June 2006.  A VHA opinion 
dated July 2006 is of record.  The veteran and his 
representative received a copy of the opinion in July 2006.  
The private medical evidence dated in August 2006, and 
received by VA after the Statement of the Case, was 
accompanied by an August 2006 written waiver of RO 
consideration, as provided under 38 C.F.R. § 20.1304 (2006).  



FINDINGS OF FACT

1.  The veteran died in December 2002 at the age of 56.  
According to the death certificate, the cause of death was 
acute myocardial infarction.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling since July 25, 2000; for the 
residuals of a burn injury of the right eye with uveitis, 
rated as 30 percent disabling: and defective hearing in the 
right ear, rated as noncompensably disabling.  

3.  The service-connected PTSD is shown as likely as not to 
have contributed significantly in producing or accelerating 
the veteran's demise.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected PTSD contributed substantially or 
materially in producing the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In March 2003, a letter was sent to the appellant by the RO, 
with a copy to her representative, in which she was informed 
of the requirements needed to establish service connection 
for the cause of the veteran's death.  In accordance with the 
requirements of VCAA, the letter informed the appellant what 
evidence and information she was responsible for providing 
and what evidence VA would be obtaining.  

The letter explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims files.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless based on the disposition of this appeal.  

Law and Regulations

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence, such as a 
malignant tumor, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).  

Analysis

The appellant contends, in essence, that service connection 
for the cause of the veteran's death should be granted 
because there is medical evidence on file to support her 
contention that the myocardial infarction that caused the 
veteran's death was causally related to the service-connected 
PTSD.  

According to a January 2003 medical opinions from J.P.S., 
M.D., who had treated the veteran for more than 12 years, the 
veteran's psychiatric problems could have been a factor in 
the development of his cardiac disease and myocardial 
infarction.  

A VA medical opinion in April 2006 reported that acute stress 
does cause aggravation of an existing cardiac problem but 
that the role of chronic stress, which the veteran had, was 
unclear.  

According to a July 2006 statement from the Chief of 
Cardiology of a VA Medical Center, it was not possible to 
assign a 50 percent or greater probability that the service-
connected PTSD contributed substantially or materially to 
producing or accelerating the veteran's death.  

The August 2006 statements from two physicians with the 
Family Medical Center are to the effect that stress was a 
well established risk factor for coronary artery disease and 
that PTSD could cause or aggravate a person's fatal coronary 
artery disease or at least contribute substantially in 
accelerating death.  

Although the January 2003 and August 2006 private medical 
reports are couched in less than definite terms, a 100 
percent certainty is not generally possible in medical 
matters.  The Board agrees with the United States Court of 
Appeals for Veterans Claims that "[m]edicine is more art 
than exact science."  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995); cf. Williams v. Gober, 10 Vet. App. 447, 451 
(1997) ("[m]edical science is not always an exact art").  
Moreover, 100 percent certainty is not required to grant 
service connection.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board finds in this regard that the medical evidence is 
in relative equipoise in showing that the totally disabling 
service-connected PTSD as likely as not contributed 
substantially or materially in producing the veteran's death.  
Accordingly, in resolving all reasonable doubt in the 
appellant's favor, as required by law, the Board concludes 
that service connection for the cause of the veteran's death 
is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


